Citation Nr: 0904764	
Decision Date: 02/10/09    Archive Date: 02/13/09

DOCKET NO.  07-18 256	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in St. Louis, Missouri




THE ISSUES

1. Entitlement to service connection for claimed bilateral 
hearing loss (BHL).  

2.  Entitlement to service connection for claimed tinnitus.  

3.  Entitlement to service connection for a skin condition 
claimed as nummular eczema and boils.  




REPRESENTATION

Appellant represented by:	Missouri Veterans Commission



ATTORNEY FOR THE BOARD

C. Bosely, Associate Counsel



INTRODUCTION

The veteran served on active duty from July 1964 to April 
1968.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 2005 RO rating decision.  

The issue of service connection for a skin disorder claimed 
as nummular eczema and boils is addressed in the REMAND 
portion of this document and is being remanded to the RO via 
the Appeals Management Center (AMC), in Washington, DC.  



FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate the issue on appeal has been accomplished.  

2.  The veteran is not shown to have manifested complaints or 
findings of a hearing loss or tinnitus in service or for many 
years thereafter.  

3.  The veteran, who specifically denied having a hearing 
loss at the time of the examination at his separation from 
service, is not shown to have had combat with the enemy while 
serving in the Republic of Vietnam.  

4.  The currently demonstrated BHL and tinnitus are not shown 
to be due to excessive noise exposure from artillery fire in 
the Republic of Vietnam or another event or incident of the 
veteran's active service.  



CONCLUSIONS OF LAW

1.  The veteran's disability manifested by a bilateral 
sensorineural hearing loss is not due to disease or injury 
that was incurred in or aggravated by service; nor may any be 
presumed to have been incurred therein.  38 U.S.C.A. §§ 1101, 
1131, 5103, 5103A, 5107 (West 2002, Supp. 2008); 38 C.F.R. 
§§ 3.102, 3.159, 3.303, 3.307, 3.309, 3.385 (2008).  

2.  The veteran's disability manifested by tinnitus is not 
due to disease or injury that was incurred in or aggravated 
by active service.  38 U.S.C.A. §§ 1101, 1131, 5103, 5103A, 
5107 (West 2002, Supp. 2008); 38 C.F.R. §§ 3.102, 3.159, 
3.303 (2008).  



REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

Initially, the Board notes that, in November 2000, the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000), was signed into law.  See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 5107 (West 2002). To 
implement the provisions of the law, VA promulgated 
regulations at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2003).  

VCAA and its implementing regulations include, upon the 
submission of a substantially complete application for 
benefits, an enhanced duty on the part of VA to notify a 
claimant of the information and evidence needed to 
substantiate a claim, as well as the duty to notify the 
claimant what evidence will be obtained by whom.  38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b).  

In addition, they define the obligation of VA with respect to 
its duty to assist a claimant in obtaining evidence.  38 
U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  

Considering the duties imposed by VCAA and its implementing 
regulations, the Board finds that all notification and 
development action needed to fairly adjudicate the claims 
herein decide has been accomplished.  

In May 2005, the RO sent the veteran a letter advising him 
that to establish entitlement to service connection on the 
merits, the evidence must show a current disability, an 
injury or disability based on active service, and a 
relationship between the claimed disabilities and active 
service.  The veteran had ample opportunity to respond prior 
to the issuance of the October 2005 rating decision on 
appeal.  

The Board accordingly finds that the veteran has received 
notice of the elements required to support his claim for 
service connection and has had ample opportunity to respond.  

The May 2005 letter also advised the veteran that VA is 
responsible for getting relevant records held by any Federal 
agency, to include service records, Social Security 
Administration (SSA) records, and records from VA and other 
Government agencies.  The letter also advised the veteran 
that he must provide enough information about the evidence to 
allow VA to request it and it was his responsibility to make 
sure the records were received by VA.  

The Board finds that the May 2005 RO letter satisfies the 
statutory and regulatory requirement that VA notify a veteran 
what evidence, if any, will be obtained by the veteran, and 
what evidence, if any, will be obtained by VA.  See 
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002) 
(addressing the duties imposed by 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b)).  

In the decision of Pelegrini v. Principi, 18 Vet. App. 112 
(2004), the United States Court of Appeals for Veterans 
Claims (Court) held that proper VCAA notice should notify the 
veteran of: (1) the evidence that is needed to substantiate 
the claim(s); (2) the evidence, if any, to be obtained by VA; 
and, (3) the evidence, if any, to be provided by the 
claimant.  As explained, all three content-of-notice 
requirements have been met in this appeal.  

Pelegrini also held that the plain language of 38 U.S.C.A. 
§ 5103(a) (West 2002), requires that notice to a claimant 
pursuant to VCAA be provided "at the time" that, or 
"immediately after," the Secretary receives a complete or 
substantially complete application for VA-administered 
benefits. In that case, the Court determined that VA had 
failed to demonstrate that a lack of such pre-adjudication 
notice was not prejudicial to the claimant.  

As indicated, in the matters now before the Board, documents 
fully meeting the VCAA's notice requirements were provided to 
the Veteran before the rating decision.  However, the Board 
finds that any arguable lack of full pre-adjudication notice 
in this appeal has not, in any way, prejudiced the veteran.  

The Board notes that the Court has held that an error in the 
adjudicative process is not prejudicial unless it "affects a 
substantial right so as to injure an interest that the 
statutory or regulatory provision involved was designed to 
protect such that the error affects 'the essential fairness 
of the [adjudication].'"  Mayfield v. Nicholson, 19 Vet. 
App. 103 (2005), rev'd on other grounds, Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  
 
The Board finds that, in this appeal, any arguable delay in 
issuing section 5103(a) notice was not prejudicial to the 
veteran because it did not affect the essential fairness of 
the adjudication, in that his claim was fully developed and 
readjudicated after notice was provided.  

As indicated, the RO has given the veteran notice of what was 
required to substantiate the claim on appeal, and the Veteran 
was afforded an opportunity to submit such information or 
evidence prior to the issuance of the Statement of the Case 
(SOC) in May 2007.  

Neither in response to the documents cited hereinabove, nor 
at any other point during the pendency of this appeal, has 
the veteran or his representative informed the RO of the 
existence of any evidence-in addition to that noted 
hereinbelow-that needs to be obtained prior to appellate 
review.  

Hence, the Board finds that any arguable failure on VA's part 
in not completely fulfilling the VCAA notice requirements 
prior to the RO's initial adjudication of the claims is 
harmless.  See ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 
(Fed. Cir. 1998); Cf. 38 C.F.R. § 20.1102 (2006).  

More recently, the Board notes that on March 3, 2006, the 
Court issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

The Court held that the VCAA notice requirements of 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five 
elements of a service connection claim (veteran's status, 
existence of a disability, connection between the veteran's 
service and that disability, degree of disability, and 
effective date pertaining to the disability).  

In this appeal, the veteran's status is not at issue, and as 
indicated, the RO advised the veteran of the second and third 
Dingess elements (existence of a disability, connection 
between the veteran's service and that disability).  

The RO has not specifically advised the veteran of the fourth 
and fifth Dingess elements (degree of disability and 
effective date pertaining to the disability). However, the 
Board's action herein denies service connection for BHL and 
tinnitus, so no degree of disability or effective date will 
result from the Board's action.  

There is accordingly no possibility of prejudice under the 
notice requirements of Dingess in regard to the claims for 
service connection.

The Board also notes that there is no indication whatsoever 
that any additional action is needed to comply with the duty 
to assist the veteran in connection with the claims decided 
hereinbelow.  

The veteran's service treatment record (STR) is on file.  In 
addition to the STR, the file includes medical records from 
those VA and non-VA medical providers that the veteran 
identified as having relevant records.  Neither the veteran 
nor his representative has identified, and the file does not 
otherwise indicate, that there are any other VA or non-VA 
medical providers having additional records that should be 
obtained before the appeal is adjudicated by the Board.  

The veteran was afforded a VA audiological evaluation in 
August 2005 for the express purpose of determining whether 
the claimed BHL and tinnitus are due to active service.  The 
Board accordingly finds no reason to remand for further 
examination.  

The veteran has been advised of his right to have a hearing 
before the RO and before the Board in conjunction with the 
issue on appeal, but he has not requested such a hearing.  

Under these circumstances, the Board finds that the veteran 
is not prejudiced by the Board proceeding, at this juncture, 
with an appellate decision on the claims herein decided.  


II.  Analysis

Service connection may be granted for disability resulting 
from disease or injury incurred in the line of duty or from 
aggravation of a preexisting injury suffered or disease 
contracted in the line of duty.  38 U.S.C.A. § 1110, 1131; 
38 C.F.R. § 3.303.  

Service connection may be granted on a direct basis for any 
disease diagnosed after discharge from service when all the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. 
§ 3.303(d).  

Establishing direct service connection generally requires (1) 
medical evidence of a current disability; (2) medical or, in 
certain circumstances, lay evidence of in-service incurrence 
or aggravation of a disease or injury; and (3) medical 
evidence of a nexus between the claimed in-service disease or 
injury and the present disability.  Shedden v. Principi, 381 
F.3d 1163, 1167 (Fed. Cir. 2004); see Caluza v. Brown, 7 Vet. 
App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 
(Fed.Cir.1996) (table); see also Hickson v. West, 12 Vet. 
App. 247, 253 (1999); 38 C.F.R. § 3.303.  

Here, the service treatment record (STR) includes the results 
of two audiological evaluations.  Both were performed prior 
to 1967.  (The Board notes that audiometric readings prior to 
November 1967 must be converted from ASA units to the modern 
ISO units.)  

First, in the Veteran's April 1964 entrance examination 
report, audiometry results were as follows (adjusted to ISO 
units):


HERTZ

500
1000
2000
3000
4000
RIGHT
10
5
0
0
0
LEFT
20
5
0
5
-5

In an August 1966 re-enlistment examination report, 
audiometry results were as follows (adjusted to ISO units):


HERTZ

500
1000
2000
3000
4000
RIGHT
15
10
10
-
15
LEFT
15
20
-
-
15

The separation examination report does not include audiometry 
results.  

The Board also notes that, in an August 1966 re-enlistment 
report and an April 1968 report of medical history for 
separation, the veteran specifically noted that he had or had 
had no hearing loss.  

Although STR do not show a hearing disability during service, 
the absence of evidence of a hearing disability during 
service (i.e., one meeting the requirements of 38 C.F.R. § 
3.385 (see below)) is not always fatal to a service 
connection claim.  Ledford v. Derwinski, 3 Vet. App. 87, 89 
(1992).  

Service connection for hearing loss may nonetheless be 
granted where there is credible evidence of acoustic trauma 
due to significant noise exposure in service, post-service 
audiometric findings meeting the regulatory requirements for 
hearing loss disability for VA purposes, and a medically 
sound basis upon which to attribute the post-service findings 
to the injury in service (as opposed to intercurrent causes).   
Hensley v. Brown, 5 Vet. App. 155, 159 (1993).  

Service connection may be presumed for some chronic 
disorders, including a sensorineural hearing loss, where 
demonstrated to a compensable degree within 1 year following 
separation from service.  38 U.S.C.A. §§ 1101, 1112, 1113; 
38 C.F.R. §§ 3.307, 3.309.  

If the condition is not "chronic" under 38 C.F.R. § 3.309, 
38 C.F.R. § 3.303(b) also provides that service connection 
may be granted where a disease manifests itself in service 
(or within the presumptive period) but is not identified 
until later, and the evidence shows (a) a continuity of 
related symptomatology after discharge and (b) that the 
present condition is related to that symptomatology.   38 
C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. App. 488, 495-98 
(1997).  

The Veteran need only provide evidence of symptoms, and not 
treatment, to establish continuity of symptomatology.  
Savage, 10 Vet. App. at 496 (citing Wilson v. Derwinski, 2 
Vet. App. 16, 19 (1991)).  

For the purposes of applying the laws administered by VA, 
impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies 500, 1000, 
2000, 3000, 4000 Hertz is 40 decibels or greater, or when the 
auditory thresholds for at least three of the frequencies 
500, 1000, 2000, 3000, 4000 Hertz are 26 decibels or greater, 
or when speech recognition scores using the Maryland CNC Test 
are less than 94 percent.  38 C.F.R. § 3.385.  Also, the 
threshold for normal hearing is between 0 and 20 decibels, 
and higher threshold shows some degree of hearing loss.  
Hensley v. Brown, 5 Vet. App. 155, 157 (1993).  

In that regard, the veteran underwent a VA audiological 
evaluation in August 2005.  The audiologist reviewed the 
claims file and noted the veteran's history of having had 
unprotected noise exposure in the form of artillery fire 
during active service.  

The audiologist reported hearing threshold acuity as follows:


HERTZ

500
1000
2000
3000
4000
RIGHT
25
20
10
15
35
LEFT
25
15
10
25
65

Speech recognition scores were 88 percent right ear and 80 
percent left ear.  The audiologist diagnosed mild high 
frequency sensorineural hearing loss (SNHL) in the right ear 
and moderate-to-severe high frequency SNHL in the left ear.  

Finally, the audiologist opined that the veteran's BHL and 
tinnitus were less likely than not related to service.  He 
explained that hearing tests from service showed that the 
veteran had hearing within normal limits upon entry into 
service.  Plus, the veteran marked having "no" hearing loss 
upon discharge.  

The audiologist also specified that the veteran had a long 
history of exposure to hazardous noise following service.  
Moreover, the veteran did not report noticing hearing loss 
until 10 to 15 years prior to the evaluation, which was too 
long a period for active service to have caused hearing loss.  

Finally, the audiologist noted that the veteran attributed 
his complaints of tinnitus to artillery noise exposure during 
service.  However, the audiologist pointed out, the veteran 
could not associate the presence of tinnitus to service or 
for a few years following discharge; post-service noise 
exposure "would likely contribute" to tinnitus.  

On review of the evidence, the Board finds that the veteran's 
claim of service connection for BHL and tinnitus must be 
denied on this record.  Importantly, the recently obtained 
medical opinion is uncontroverted in showing that the 
veteran's current bilateral hearing loss and tinnitus are not 
related to his active service.  Rather, the opinion indicated 
that they were due to post-service noise exposure.  

In making this determination, the Board has also considered 
the veteran's lay assertions of record.  Throughout the 
course of the appeal, the veteran has asserted that he first 
noticed a hearing loss and tinnitus approximately 10 to 15 
years prior to his claim (approximately 1990 to 1995).  

However, the veteran has also maintained that his hearing 
loss and tinnitus began during active service in the Republic 
of Vietnam.  He reports having been continually exposed to 
the noise of 8" guns firing over his head for a period of 
approximately 2 to 3 months.  Plus, he described coming under 
fire from enemy mortar and rocket attacks.  

Lay evidence would be sufficient to establish the incurrence 
of acoustic trauma in service if the veteran engaged in 
combat with the enemy.  See 38 U.S.C.A. § 1154(b); Libertine 
v. Brown, 9 Vet. App. 521, 524 (1996); Collette v. Brown, 82 
F.3d 389, 392-94 (Fed. Cir. 1996).  

However, in this case, the record on appeal does not 
establish that the veteran personally participated in events 
constituting an actual fight or encounter with a military foe 
or hostile unit or instrumentality.  See VAOPGCPREC 12-99 
(October 18, 1999); Gaines v. West, 11 Vet. App. 353 (1998).  

The veteran's DD 214 shows that his military occupational 
specialty (MOS) was 31E20 Field Radio Repairman ("Field 
Radio Rep").  In addition, his DD 214 establishes that he 
received several awards during service, including the Vietnam 
Service Medal and Vietnam Campaign Medal with Device 60.  
However, the DD 214 shows no awards indicating combat.  

Although the existence of official indices of combat, such as 
certain awards or MOSs, does not necessarily determine 
whether a veteran engaged in combat, the record here lacks 
any unofficial indices of combat, such as supporting lay 
statements ("buddy statements").  See Dizoglio v. Brown, 9 
Vet. App. 163, 166 (1996).  

In reviewing the entire record, the Board finds the veteran's 
lay statements alone are not credible for the purpose of 
establishing he was exposed to a specific form of excessive 
noise identified as being sustained artillery fire or another 
particular type of acoustic trauma in service.  In addition, 
his current assertions are not sufficient to establish a 
continuity of symptomatology due to a hearing disorder since 
service because he expressly denied having such at the time 
of his separation therefrom.  

Finally, although the veteran, as a layperson, is competent 
to testify in regard to the onset and continuity of his 
symptomatology, he has maintained throughout the course of 
the appeal that his symptomatology had its onset between 
approximately 1990 and 1995.  Heuer v. Brown, 7 Vet. App. 
379, 384 (1995); Falzone v. Brown, 8 Vet. App. 398, 403 
(1995); Caldwell v. Derwinski, 1 Vet. App. 466 (1991).  

Therefore, his lay assertions do not establish that the BHL 
and tinnitus were "chronic" conditions under 38 C.F.R. 
§ 3.303(b).   

In conclusion, the Board finds after careful review of the 
entire record that the preponderance of the evidence is 
against the veteran's claim of service connection for BHL or 
tinnitus.  

In reaching this conclusion the Board has considered the 
applicability of the benefit-of-the-doubt doctrine.  However, 
as the preponderance of the evidence is against the claim, 
that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 
38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-
56 (1990).  



ORDER

Service connection for bilateral hearing loss is denied.  

Service connection for tinnitus is denied.  



REMAND

After a careful review of the record, the Board finds that 
the issue of service connection for a skin condition claimed 
as nummular eczema and boils must be remanded for further 
action.  

In his claim, the veteran asserts that the skin disorder 
began in service and never healed.  

The veteran's service treatment record (STR) includes an 
April 1964 self-report of medical history for enlistment that 
reported a history of boils.  No explanation was provided.  
On the entrance physical examination report, the examiner 
determined that the skin was "normal."  

In an August 1966 report of medical examination for re-
enlistment, an examiner found that the skin was "normal."  
In the accompanying self-report of medical history, the 
veteran again reported a history of boils.  He explained that 
he had had boils in the Philippines, but none since leaving 
there.  

The veteran did not indicate whether he was referring to 
active service in the Philippines or a visit to the 
Philippines prior to service.  The Board notes that the 
record does not show whether the veteran had service in the 
Philippines.  

In his April 1968 self-report of medical history for 
separation, the veteran reported that his health was 
"good," and that he did not have and had never had a skin 
disease.  However, he again indicated a history of boils.  

A reviewing physician noted that the positive responses were 
"of no medical significance."  On the separation physical 
report, the examiner found that the skin was "normal."  

In connection with the present claim, the veteran underwent a 
VA examination in September 2005.  The examiner, a physician, 
indicated that he had no records to review, but he noted that 
the veteran had a history of boils in service.  He also 
reviewed the veteran's complaints and performed a thorough 
clinical examination.   

The physician diagnosed nummular eczema, which he described 
as a chronic skin condition.  He found no boils present at 
the time of the examination.  With regard to etiology, he 
stated that whether the disorder was related to service would 
require speculation.  

Based on this evidence, the Board finds that remand for a new 
VA examination is required.  

Accordingly, the RO should arrange for the veteran to undergo 
a VA examination by a physician at an appropriate VA medical 
facility to determine the nature and likely etiology of the 
skin disorder claimed as nummular eczema and boils.  

The veteran is hereby advised that failure to report to the 
scheduled examination may result in denial of the claim.  See 
38 C.F.R. § 3.655.  Examples of good cause include, but are 
not limited to, the illness or hospitalization of the Veteran 
and death of an immediate family member.  Id.  

If the veteran fails to report to the scheduled examination, 
the RO should obtain and associate with the claims file 
copy(ies) of the notice(s) of the examination sent to him by 
the pertinent VA medical facility at which the examination is 
to take place.  

Prior to arranging for the veteran to undergo VA examination, 
the RO should also give the veteran another opportunity to 
present information and/or evidence pertinent to his present 
claim.  

The RO's notice letter to the veteran should explain that he 
has a full one-year period to respond.  The RO should also 
request that the veteran furnish all evidence in his 
possession, and ensure that its letter meets the notice 
requirements of Dingess/Hartman, 19 Vet App 473 (2006), as 
regards the five elements of a claim for service connection, 
as appropriate.  

After providing the appropriate notice(s), the RO should 
attempt to obtain any additional evidence for which the 
veteran provides sufficient information, and, if needed, 
authorization to obtain that evidence, following the 
procedures prescribed in 38 C.F.R. § 3.159.  

The actions identified herein are consistent with the duties 
imposed by VCAA.  However, identification of the specific 
actions requested on remand does not relieve the RO of the 
responsibility to ensure full compliance with VCAA and its 
implementing regulations.  

Hence, in addition to the actions requested, the RO should 
undertake any other development and/or notification action 
deemed warranted by VCAA prior to adjudicating the claims 
remaining on appeal.   

Accordingly, this remaining matter is REMANDED to the RO for 
the following action:

1.  The RO should take appropriate steps 
to send the veteran and his 
representative a letter requesting that 
he provide sufficient information, and if 
necessary, signed authorization, to 
enable it to obtain any additional 
evidence pertaining to the remanded 
claim.  The RO should also invite the 
veteran to submit all pertinent evidence 
in his possession, and explain the type 
of evidence that is his ultimate 
responsibility to submit.  

The RO should ensure that its notice to 
the veteran meets the requirements of 
Dingess/Hartman, cited above, with 
respect to the five elements of a claim 
for service connection, as appropriate.  
The RO's letter should clearly explain to 
the veteran that he has a full one-year 
period to respond (although VA may decide 
the claim within the one-year period).  

2.  If the veteran responds, the RO 
should assist him in obtaining any 
additional evidence identified by 
following the procedures set forth in 38 
C.F.R. § 3.159 (2008).  All records and 
responses received should be associated 
with the claims file.  If any records 
sought are not obtained, the RO should 
notify the veteran and his representative 
of the records that were not obtained, 
explain the efforts taken to obtain them, 
and describe further action to be taken.  

3.  After all records and responses 
received have been associated with the 
claims file or the time period for 
response has expired, the RO should 
arrange for the veteran to undergo a VA 
examination by a physician to determine 
the nature and likely etiology of the 
skin condition claimed as nummular eczema 
and boils.  

The entire claims file must be made 
available to the physician designated to 
examine the veteran, and the examination 
report should include discussion of the 
veteran's entire documented medical 
history and assertions.  

All appropriate tests and studies should 
be accomplished and all clinical findings 
should be reported in detail.  

Based on the examination results, the 
examiner should specifically indicate 
whether it is at least as likely as not 
(i.e., there is at least a 50 percent 
probability) that the veteran has a skin 
disorder, to include nummular eczema and 
boils, that had its clinical onset during 
service or is otherwise causally related 
to active service.  

The examiner should provide a clinical 
rationale for his or her opinions, and 
should identify and discuss both the 
medical evidence, including all pertinent 
private and VA records, and lay evidence 
of record.  If the examiner cannot provide 
such an opinion without resorting to 
speculation he or she should so indicate.  
 
The examiner should set forth all 
examination findings, along with the 
complete rationale for all conclusions 
reached, in a printed (typewritten) 
report.  

4.  If the veteran fails to report to the 
scheduled examination, the RO must obtain 
and associate with the claims file a copy 
of any notice(s) of the date and time of 
the examination sent to the veteran by the 
pertinent VA medical facility.  

5.  To help avoid future remand, the RO 
must ensure that the requested actions 
have been accomplished (to the extent 
possible) in compliance with this REMAND.  
If any action is not undertaken, or is 
taken in a deficient manner, appropriate 
corrective action should be undertaken.  
See Stegall v. West, 11 Vet. App. 268 
(1998).  

6.  After completing the requested 
actions, and any additional notification 
and/or development deemed warranted, the 
RO should adjudicate the claim of service 
connection for the a skin condition 
claimed as nummular eczema and boils in 
light of all pertinent evidence and legal 
authority and addressing all relevant 
theories of entitlement.  If any benefit 
sought on appeal remains denied, the RO 
should furnish to the veteran and his 
representative, if any, an appropriate 
Supplemental Statement of the Case (SSOC) 
that includes clear reasons and bases for 
all determinations, and afford them the 
appropriate time period for response.  

Thereafter, if indicated, the case should be returned to the 
Board for the purpose of appellate disposition.  The veteran 
has the right to submit additional evidence and argument on 
the remanded matter, but need take no further action unless 
otherwise notified.  Kutscherousky v. West, 12 Vet. App. 369 
(1999); Colon v. Brown, 9 Vet. App. 104, 108 (1996); Booth v. 
Brown, 8 Vet. App. 109 (1995); Quarles v. Derwinski, 3 Vet. 
App. 129, 141 (1992).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims remanded by the Board of Veterans' 
Appeals or by the United States Court of Appeals for Veterans 
Claims for additional development or other appropriate action 
must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 
5109B, 7112 (West Supp. 2008).  


______________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


